DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/17/2021, claims 1-4, 6-10 and 12 were amended, 13-20 were cancelled and 21-30 were newly added. Therefore, claims 1-4, 6-10, 12 and 21-30 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-7, 10, 12 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2013/0084985) in view of Cheng (US 2017/0065889).
Regarding claims 1, 7, 21 and 26-28: Green discloses a game state downloader configured to download, from a saved game repository, saved game data that defines a first game state for a video game that begins at a gameplay point of the video game (paragraph [0048], In this case, an especially formatted save game is transferred to the friend's entertainment device. This save game may have been sent with the user's original request and stored on a server administering the friends list); a game engine configured to load the video game with the saved game data, and execute the video game on the loaded game data to enable game play at the gameplay point by a user interacting with the computing device (paragraph [0051], the OS or game on the friend's entertainment device can open the especially formatted save game and import the first player's game state from it, to start the game from the first player's save point and with all the first player's settings and game history (for example the first player may have collected objects and weapons or acquired ability and skill points in the game that are different to those acquired by the friend whilst playing the game for themselves). The friend can then attempt to overcome the challenge presented by the game as requested by the first player in their message); and a game execution terminator configured to receive an indication that a predetermined in-game event has been detected (paragraph [0050], the especially formatted save game may prevent the friend progressing past a predetermined subsequent point in the game. This point will have been selected by the game designer and may, for example be the next automatic save point that occurs after the current in-game challenge is completed, i.e., the gaming system inherently receives an indication from the detected gameplay that the in0game challenge has been completed by the second player); and responsive to receiving the indication that the predetermined in-game event has been detected in the visual or audio output of the video game terminate execution of game play before game end (paragraph [0050], the especially formatted save game may prevent the friend progressing past a predetermined subsequent point in the game. This point will have been selected by the game designer and may, for example be the next automatic save point that occurs after the current in-game challenge is completed). 
However, Green does not specifically disclose that the indication of the predetermined in game event is received from a trained machine learning model; or that the predetermined in-game event has been detected in visual or audio output of the video game.
Cheng discloses that an indication of a predetermined in game event is received from a trained machine learning model (paragraph [0015] – paragraph [0016], aspects build multiple game related concept detectors using machine learning technologies. The concept detectors are applied to a game video (e.g., recorded or streaming visual and audible feedback from a video game) to detect relevant concepts, for example, based on a user's preferences, In one aspect, game highlights of a game video are generated, for example, using computer vision and hearing technologies. Low-level sound features present in the game video of are identified by performing audio analysis to detect multiple sound types); and that the predetermined in-game event has been detected in visual or audio output of the video game (paragraph [0015] – paragraph [0016], aspects build multiple game related concept detectors using machine learning technologies. The concept detectors are applied to a game video (e.g., recorded or streaming visual and audible feedback from a video game) to detect relevant concepts, for example, based on a user's preferences, In one aspect, game highlights of a game video are generated, for example, using computer vision and hearing technologies. Low-level sound features present in the game video of are identified by performing audio analysis to detect multiple sound types).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the machine learning as taught by Cheng into the game system as taught by Green in order to provide a more interactive and satisfactory game experience for players (Green, paragraph [0005] – paragraph [0007]).
Regarding claims 4 and 10: Green and Cheng discloses that which is discussed above. Green Further discloses a game function inhibiter configured to prevent a function of the video game at the computing device while executing the video game loaded with the saved game data, the function including at least one of: a save function, an accumulation of in-game achievements by the user, recording a high-score by the user for a leaderboard, an accumulation of points toward a gamer score of the user, earning of rewards for accomplishments by the user, sharing of accomplishments of the user, or recording screen shots or videos by the user (paragraph [0049], the especially formatted save game includes a flag or other indicator (for example a dedicated file extension) to indicate to the operating system and/or the game on the friend's entertainment device 10A that it is not a conventional save game and does not relate to the friend's own progress though the game (which may have conventional save games associated with it), the examiner interprets this feature as at least prevention of a second player accumulating achievements, recording high-scores for the second user, accumulation of points for the second user and earning of rewards for the second user).
Regarding claims 6 and 12: Green and Cheng discloses that which is discussed above. Green Further discloses that the predetermined in-game event includes at least one of collecting a predetermined number of items, using a predetermined amount of items, triggering a particular character status, defeating a particular enemy, or finishing a specific game stage (paragraph [0050], the especially formatted save game may prevent the friend progressing past a predetermined subsequent point in the game. This point will have been selected by the game designer and may, for example be the next automatic save point that occurs after the current in-game challenge is completed). 
Regarding claim 22: Green and Cheng discloses that which is discussed above. Green further discloses that the game play is terminated by terminating execution of the video game (paragraph [0050], the especially formatted save game may prevent the friend progressing past a predetermined subsequent point in the game. This point will have been selected by the game designer and may, for example be the next automatic save point that occurs after the current in-game challenge is completed).
Regarding claim 23: Green and Cheng discloses that which is discussed above. However, Green does not specifically disclose that the trained machine learning model is trained using supervised learning.
Cheng discloses that the trained machine learning model is trained using supervised learning (paragraph [0064], Concept detector 414 is configured to detect video game concepts for a video game based on the extracted low-level features and knowledge of spatial/temporal relationships of the video game. Concept detector 414 can include one or more concept classifiers trained by machine learning to detect game concepts based on the ontology and taxonomy of a video game. Machine learning can include retrieving and applying established relationships between multiple low-level features and game concepts).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the machine learning as taught by Cheng into the game system as taught by Green in order to provide a more interactive and satisfactory game experience for players (Green, paragraph [0005] – paragraph [0007]).
Regarding claims 24 and 29: Green and Cheng discloses that which is discussed above. However, Green does not specifically disclose that the trained machine learning model is selected from a group comprising a support vector machine, a decision tree, and a neural network.
Cheng discloses that the trained machine learning model is selected from a group comprising a support vector machine, a decision tree, and a neural network (paragraph [0066], in some embodiments, concept classifiers, implemented as Support Vector Machine (SVM) classifiers, can be applied directly to the BoW features. Data fusion strategies (e.g., early and late fusion) can identify and extract complex events based on fused low-level features).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the machine learning as taught by Cheng into the game system as taught by Green in order to provide a more interactive and satisfactory game experience for players (Green, paragraph [0005] – paragraph [0007]).
Regarding claims 25 and 30: Green and Cheng discloses that which is discussed above. Although neither Green nor Cheng discloses that the predetermined in-game event comprises a car crash, and the trained machine learning model has previously been trained .
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2013/0084985) and Cheng (US 2017/0065889) as applied to the claims above, and further in view of) Miura et al (US 2018/0117462).
Regarding claims 2 and 8: Green and Cheng discloses that which is discussed above. However, Green nor Cheng specifically disclose a playlist handler configured to receive selection by the user of a saved game playlist identifying a plurality of games states of the video game and one or more other video games, download the saved game playlist from the saved game repository, and receive a selection of the first game state from the saved game playlist; and that the game state downloader is configured to download the saved game data in response to the received selection of the first game state at the playlist handler.
Miura discloses a playlist handler configured to receive selection by the user of a saved game playlist identifying a plurality of games states of the video game and one or more other video games (paragraph [0109], the tab 900 is currently selected, such that the presented page provides information about game slices which have been created for a particular game title Ti. A game slice listing 904 lists the various game slices which have been created from the game title Ti. In one embodiment, the game slice listing 904 also identifies the user who created the game slice (e.g. displaying a username of the user who created the game slice). In one embodiment, the game slice listing 904 can be browsed or navigated so as to highlight different ones of the game slices listed in the game slice listing 904), download the saved The game slice information page can further include a selectable button 912 for initiating gameplay of the game slice); and the game state downloader is configured to download the saved game data in response to the received selection of the first game state at the playlist handler (paragraph [0108], paragraph [0111], At method operation 818, the aforementioned user interface for game slice selection can present the suggested game slice video selections to the user. In one embodiment, a screenshot representative of each suggested game slice video selection can be presented to the user. At method operation 820, a selection by the user of one of the suggested game slice video selections is received. Based on the user selection, the game slice code can be generated and stored as has previously been described).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the playlist as taught by Miura into the system as taught by Green and Cheng in order to provide a more interactive and satisfactory game experience for players by allowing players to play game co-operatively (Green, paragraph [0005] – paragraph [0007]).
Regarding claim 3 and 9: Green and Cheng discloses that which is discussed above. However, Green nor Cheng specifically disclose that the game state downloader is configured to: subsequent to terminating execution of the video game download next saved game data corresponding to a next game state identified in the saved game playlist, that a next video game is associated with the next game state; and the game engine is configured to load the next video game with the next saved game data; and execute the next video game that has been loaded with the next saved game data to enable game play of the next video game at another gameplay point by the user interacting with the computing device.
Miura discloses that the game state downloader is configured to: subsequent to terminating execution of the video game download next saved game data corresponding to a At method operation 818, the aforementioned user interface for game slice selection can present the suggested game slice video selections to the user. In one embodiment, a screenshot representative of each suggested game slice video selection can be presented to the user. At method operation 820, a selection by the user of one of the suggested game slice video selections is received. Based on the user selection, the game slice code can be generated and stored as has previously been described); and the game engine is configured to load the next video game with the next saved game data (paragraph [0108], paragraph [0111], At method operation 818, the aforementioned user interface for game slice selection can present the suggested game slice video selections to the user. In one embodiment, a screenshot representative of each suggested game slice video selection can be presented to the user. At method operation 820, a selection by the user of one of the suggested game slice video selections is received. Based on the user selection, the game slice code can be generated and stored as has previously been described); and execute the next video game that has been loaded with the next saved game data to enable game play of the next video game at a corresponding gameplay point by the user interacting with the computing device (paragraph [0108], paragraph [0111], At method operation 818, the aforementioned user interface for game slice selection can present the suggested game slice video selections to the user. In one embodiment, a screenshot representative of each suggested game slice video selection can be presented to the user. At method operation 820, a selection by the user of one of the suggested game slice video selections is received. Based on the user selection, the game slice code can be generated and stored as has previously been described).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the playlist as taught by Miura into the system as taught by Green and Cheng in order to provide a more interactive and satisfactory game experience for players by allowing players to play game co-operatively (Green, paragraph [0005] – paragraph [0007]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2021, with respect to the rejection(s) of the pending claim(s) under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Remarks, filed 05/17/2021, with respect to the rejection(s) of the pending claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715